Name: Commission Implementing Decision (EU) 2016/2010 of 16 November 2016 amending the Annex to Implementing Decision (EU) 2016/1968 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary (notified under document C(2016) 7506) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural activity;  agricultural policy;  regions of EU Member States;  Europe
 Date Published: 2016-11-17

 17.11.2016 EN Official Journal of the European Union L 310/69 COMMISSION IMPLEMENTING DECISION (EU) 2016/2010 of 16 November 2016 amending the Annex to Implementing Decision (EU) 2016/1968 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary (notified under document C(2016) 7506) (Only the Hungarian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/1968 (3) was adopted following an outbreak of highly pathogenic avian influenza of subtype H5N8 in a holding in Hungary, and the establishment of protection and surveillance zones by the competent authority of that Member State in accordance with Council Directive 2005/94/EC (4). Implementing Decision (EU) 2016/1968 provides that the protection and surveillance zones established by Hungary in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. (2) Since the date of adoption of Implementing Decision (EU) 2016/1968, Hungary has notified the Commission of further outbreaks of avian influenza of subtype H5N8 in poultry holdings outside the areas listed in the Annex to Implementing Decision (EU) 2016/ 1968. (3) Following these further outbreaks, Hungary took the control measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones around these outbreaks. (4) The Commission has examined the control measures taken by Hungary and it is satisfied that the borders of the new protection and surveillance zones, established by the competent authority of that Member State, in accordance with Article 16(1) of Directive 2005/94/EC, are at a sufficient distance to the actual holdings where the new outbreaks of HPAI have been confirmed. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe the new protection and surveillance zones established by Hungary at Union level. (6) Accordingly, the Annex to Implementing Decision (EU) 2016/1968 should be amended to include the new protection and surveillance zones. (7) Implementing Decision (EU) 2016/1968 should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2016/1968 is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to Hungary. Done at Brussels, 16 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2016/1968 of 9 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary (OJ L 303, 10.11.2016, p. 23). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC HU Hungary [Postal/ADNS code] Area comprising: That parts of OroshÃ ¡za district of BÃ ©kÃ ©s county and that parts of MakÃ ³ district of CsongrÃ ¡d county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.39057; E20.74251; supplemented with the entire built-up areas of TÃ ³tkomlÃ ³s and NagyÃ ©r localities 27.11.2016 That parts of Kiskunmajsa district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.469039; E19.801094 2.12.2016 That parts of KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t and Kiskunmajsa districts of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.682422; E19.638406; supplemented with the entire built-up areas of Bugac (without Bugac-AlsÃ ³monostor) and MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak localities 3.12.2016 That parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.268418; E19.573609 5.12.2016 That parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.229847; E19.619350; supplemented with the entire built-up area of Kelebia-Ã jfalu locality 5.12.2016 PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC HU Hungary [Postal/ADNS code] Area comprising: The area of the parts of OroshÃ ¡za and MezÃ kovÃ ¡cshÃ ¡za districts of BÃ ©kÃ ©s county and the area of the parts of MakÃ ³ district of CsongrÃ ¡d county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.39057; E20.74251; supplemented with the entire built-up areas of BÃ ©kÃ ©ssÃ ¡mson, Kaszaper, VÃ ©gegyhÃ ¡za and MezÃ hegyes localities 6.12.2016 That parts of OroshÃ ¡za district of BÃ ©kÃ ©s county and that parts of MakÃ ³ district of CsongrÃ ¡d county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.39057; E20.74251; supplemented with the entire built-up areas of TÃ ³tkomlÃ ³s and NagyÃ ©r localities 28.11.2016-6.12.2016 The area of the parts of Kiskunmajsa and Kiskunhalas districts of BÃ ¡cs-Kiskun county and the area of the parts of Kistelek and MÃ ³rahalom districts of CsongrÃ ¡d county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.469039; E19.801094 11.12.2016 That parts of Kiskunmajsa district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.469039; E19.801094 3.12.2016-11.12.2016 The area of the parts of KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t, KiskÃ rÃ ¶s and Kiskunmajsa districts of BÃ ¡cs-Kiskun county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.682422; E19.638406 12.12.2016 That parts of KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t and Kiskunmajsa districts of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.682422; E19.638406 supplemented with the entire built-up areas of Bugac (without Bugac-AlsÃ ³monostor) and MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak localities 4.12.2016-12.12.2016 The area of the parts of Kiskunhalas and JÃ ¡noshalma districts of BÃ ¡cs-Kiskun county and the area of the parts of MÃ ³rahalom district of CsongrÃ ¡d county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.268418; E19.573609; supplemented with the entire built-up area of BalotaszÃ ¡llÃ ¡s locality 14.12.2016 That parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.268418; E19.573609 6.12.2016-14.12.2016 The area of the parts of Kiskunhalas and JÃ ¡noshalma districts of BÃ ¡cs-Kiskun county and the area of the parts of MÃ ³rahalom district of CsongrÃ ¡d county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.229847; E19.619350 14.12.2016 That parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.229847; E19.619350; supplemented with the entire built-up area of Kelebia-Ã jfalu locality 6.12.2016-14.12.2016